Name: Commission Regulation (EEC) No 3264/82 of 3 December 1982 amending Regulation (EEC) No 3117/82 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 12. 82 Official Journal of the European Communities No L 343/ 11 COMMISSION REGULATION (EEC) No 3264/82 of 3 December 1982 amending Regulation (EEC) No 3117/82 on the supply of common wheat to the World Food Programme as food aid store for the cereal ; whereas Annex II to Regulation (EEC) No 3117/82 should therefore be replaced by the Annex to his Regulation and the deadline for the submission of tenders amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Whereas Regulation (EEC) No 31 17/82 (6) provided for the supply of common wheat from French interven ­ tion stocks as food aid ; Whereas the intervention agency charged with the mobilization of this aid has requested a change of Regulation (EEC) No 3117/82 is hereby amended as follows : 1 . In Annex I, point 15, '7 December 1982' shall be replaced by '21 December 1982'. 2 . Annex II shall be replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. Is) OJ No L 263, 19 . 9 . 1973 , p . 1 . (6) OJ No L 327, 24 . 11 . 1982, p . 12. No L 343/ 12 Official Journal of the European Communities 4. 12. 82 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE « BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGA TO II  BIJLAGE II » Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 200 SCA de Beton-Bazoches 1 , chemin du Moisson F-77121 Beton-Bazoches Magasin de Charmont 6 000 SCA de Brienne-le-ChÃ ¢teau BP n0 66 F-10500 Brienne-le-ChÃ ¢teau Magasin de Chavanges 1 500 Ã ts Savary Villemaur-sur-Vanne F-10198 Estissac Magasin de Villemaur 1 300 SCA Marnaise 34, avenue du GÃ ©nÃ ©ral Leclerc BP n0 155 F-51008 ChÃ ¢lons-sur-Marne Cedex Magasin de ChÃ ¢lons »